Citation Nr: 1412002	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.   

2.  Entitlement to a rating in excess of 40 percent for right lower extremity varicose veins prior to February 25, 2011.

3.  Entitlement to a rating in excess of 40 percent for left lower extremity varicose veins prior to February 25, 2011.

4.  Entitlement to a compensable rating for erectile dysfunction.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Manila, the Philippines Regional Office (RO) of the Department of Veterans' Affairs (VA).  In September 2007 a Decision Review Officer (DRO) hearing was held at the RO; a transcript of the hearing is of record.    


FINDINGS OF FACT

1. The Veteran's hypertension has not manifested in a diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more.

2.  Prior to February 25, 2011, the Veteran's varicose veins of each lower extremity were manifested by edema and stasis pigmentation; persistent ulceration and massive boardlike edema were not shown.  

3. Throughout the pendency of the appeal, the Veteran's erectile dysfunction has been manifested by impotence and he has been in receipt of special monthly compensation for loss of use of a creative organ.  His erectile dysfunction is not manifested by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for a disability rating in excess of 40 percent prior to February 25, 2011 for varicose veins of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.104, Diagnostic Code 7120 (2013).

3.  The criteria for a disability rating in excess of 40 percent prior to February 25, 2011 for varicose veins of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.104, Diagnostic Code 7120 (2013).

4.  The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.20, 4.115b, DC 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in June 2006 and July 2006 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for increase for hypertension and varicose veins as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required with respect to these claims.  

Regarding the claim for increase for erectile dysfunction, the Board notes that the claim stems from an initial grant of service connection by the RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided before service connection was granted for erectile dysfunction was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the reports of medical examinations.  Also of record and considered in connection with the appeal is the transcript of the DRO hearing, along with various written statements provided by the Veteran.  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  

II.  Analysis

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, as in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.




A.  Rating in excess of 10 percent for hypertension

At the outset, the Board notes that the Veteran has already been assigned a 100 percent (i.e. total) disability rating for hypertensive cardiovascular disease with hypertension and chronic kidney disease.  Thus, the current 10 percent rating now on appeal is limited solely to hypertensive vascular disease under Diagnostic Code 7101.  Under this Code, a 10 percent rating is warranted for diastolic pressure of predominantly 100 or more; or systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more. 

A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. 

A 60 percent rating is warranted for diastolic pressure predominantly 130 or more. There is no higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7101; see also 62 Fed. Reg. 65207 (Dec. 11, 1997). 

Hereafter, all blood pressure measurements are expressed in units of millimeters of mercury (mm Hg).  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.   

The Veteran filed his instant claim for increase in May 2006.   Review of the medical evidence during the pendency of his claim, along with one year prior to its filing, does not show any time period where diastolic pressure was predominantly 110 or more or systolic pressure was more than 200 or more.  There are isolated readings of 110 or higher systolic pressure but predominantly, this reading has been below 110.  There also do not appear to be any readings of systolic pressure of 200 or more and certainly, this reading was predominantly less than 200.  Consequently, there is no basis for assigning a rating in excess of 10 percent under Code 7101 and as noted, given that the Veteran is already separately service-connected and assigned a total rating for hypertensive cardiovascular disease and chronic kidney disease and given that this rating is not on appeal, Code 7101 is the only Diagnostic Code under consideration.  Accordingly, a schedular rating in excess of 10 percent for hypertensive vascular disease is not warranted.  

The Veteran has asserted that his hypertension has caused numerous symptoms, including dizziness, weakness, drooling and nausea.  However, there is no medical evidence indicating that this symptomatology results from the discreet hypertensive vascular disease separately rated under Diagnostic Code 7101 (aside from dizziness on standing, which explained below is appropriately accounted for under Code 7101).   To the extent that this reported symptomatology is present, the level of impairment stemming from it is appropriately accounted for by the Veteran's already assigned ratings for hypertensive cardiovascular disease and hypertensive nephrosclerosis.   (Notably, the Veteran has been assigned a 60 percent rating for hypertensive vascular disease alone since April 2000).   Moreover, although the Veteran has been noted to have dizziness on standing in conjunction with his hypertensive vascular disease, this symptom is appropriately accounted for by the existing 10 percent rating assigned.  

B.  Rating in excess of 40 percent for varicose veins in each leg prior to February 25, 2011

The Veteran filed the instant claim for increase in June 2006.  At that time ratings of 40 percent were already in effect for varicose veins in each leg.  In a subsequent July 2013 rating decision, the RO granted 100 percent (total ratings) for the varicose veins in each leg effective February 25, 2011.  Consequently, the instant appeal covers only the time period prior to February 25, 2011.  

The Veteran's varicose veins are rated 40 percent for each leg under Diagnostic Code 7120.  Under this Code, the criteria for a 40 percent rating are varicose veins manifested by persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. Id.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

The Veteran was seen by a VA dermatology consultant for his varicose veins in January 2006.  At that time, he was noted to have hyperpigmented patches on both lower legs and ankles and prominent varicosities of both legs.  The pertinent diagnoses were stasis dermatitis and varicose veins of the legs.  Also during a July 2006 VA cardiovascular examination, the Veteran was noted to have 1+ peripheral edema.  Additionally, at a July 2006 VA examination specifically assessing the varicose veins, it was noted that in both legs the Veteran had edema, skin discoloration, stasis pigmentation or eczema,  pain, aching fatigue and a heavy feeling.  The symptoms were noted to be relieved by elevation and compression treatment.  The Veteran also reported leg cramps.  No ulceration was present and there was no massive or boardlike edema. The examiner diagnosed varicose veins in both lower extremities with venous insufficiency.  She found that the disability had a severe effect on sports and recreation, a moderate effect on chores, shopping, exercise, a mild effect on traveling and no effect on feeding bathing, dressing, toileting or grooming.  Overall, the examiner found that the disability had a moderate functional effect on the Veteran's daily activities and noted that the Veteran reported leg and thigh pains when walking uphill and that he could not tolerate walking/standing for too long.  

At his September 2007 DRO hearing, the Veteran asserted that he felt that the rating for his varicose veins should be higher because of the extent of the pain that the disability causes him.  

At a February 2011 VA examination, the Veteran reported that he could not stand for longer than 15 minutes and immediately would have difficulty when climbing stairs as his legs would get heavy.  He noted that he was hardly able to walk 100 meters at ground level.  Symptoms were relieved by elevation or compression hosiery.  

Physical examination showed no ulceration but there was claudication, pain at rest, massive boardlike edema, stasis pigmentation and visible palpable tortuous veins on the anterior and posterior aspects of the legs and superficial veins on the ankles and feet.  The diagnoses were varicose veins of the lower extremities and peripheral arterial occlusive disease of the lower extremities.  The examiner found that these disabilities had significant effects on occupational and daily functioning.  Exercise was precluded and the Veteran had decreased mobility along with persistent pain.  The disability prevented shopping, exercise, sports, and recreation, had a severe impact on chores, traveling, feeding, bathing, dressing and toileting and had a moderate effect on grooming.  The examiner commented that the condition resulted in an inability to walk far distances and the inability to stand for long periods of time.  Due to the severity of the edema, the condition could potentially result in intermittent hospital admissions for edema treatment (with possible intravenous medications).  

The above summarized evidence shows that prior to February 25, 2011, the Veteran's varicose veins in each lower extremity were manifested by edema and stasis pigmentation.  Persistent ulceration and massive boardlike edema were not shown.  In this regard, neither ulceration nor massive boardlike edema was noted during the January 2006 VA medical visit.  Also, at the July 2006 VA examination, ulceration and massive boardlike edema were specifically not found.  Nor is there any other medical evidence of record prior to February 25, 2011 indicating the presence of ulceration of massive boardlike edema.  Additionally, the July 2006 VA examiner's finding that the varicose veins had a moderate functional effect on the Veteran's daily activities is also compatible with assignment of no more than a 40 percent rating for each extremity and there is no other evidence of record prior to February 25, 2011 indicating that the disability resulted in a greater functional impact.  Accordingly, prior to February 25, 2011, a schedular rating in excess of 40 percent for varicose veins of each lower extremity is not warranted.   

C. Compensable Rating for Erectile Dysfunction

The Veteran has been found to have erectile dysfunction.  The RO rated his erectile dysfunction, by analogy, under Diagnostic Code 7522.  38 C.F.R. §§ 4.20, 4.115b. While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code. 

At the outset, the Board notes that the Veteran has already been awarded special monthly compensation for loss of use of a creative organ.  Accordingly, the only remaining question in relation to his erectile dysfunction is whether a compensable rating is warranted under the rating schedule.  The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection).  However, a compensable evaluation is available for penile deformity under Code 7522, which provides for a 20 percent rating when both deformity and loss of erectile power are present.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Having only one or the other is insufficient.  Here, the Veteran, at least when not taking medications, has been shown to have loss of erectile power.  However, an erectile deformity has been neither shown nor alleged. Accordingly, a compensable rating under Diagnostic Code 7522 is not warranted. 38 C.F.R. § 4.115b. 

The Board has also considered whether a compensable rating is warranted under any alternative rating codes.  As removal of the glans, atrophy or removal of the testis, or removal of half or more of the penis is not shown, however, a compensable rating under alternative provisions is not warranted.  38 C.F.R. § 4.115b, Codes 7521, 7523, 7524. 

D.  Extraschedular consideration

The Board has considered whether any of the claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted. The Veteran's complaints pertaining to his erectile dysfunction (i.e. inability to maintain an erection and to complete sexual intercourse) are fully contemplated by the relevant diagnostic criteria (and once again, the Veteran is receiving special monthly compensation for loss of use of a creative organ).  Also, the Veteran's symptomatology associated with his hypertension, including dizziness upon standing, is appropriately accounted for by the existing diagnostic criteria (and once again the Veteran is also receiving a total rating for hypertensive cardiovascular disease/chronic kidney disease).  Finally, the Veteran's symptomatology associated with his varicose veins prior to February 25, 2011, including stasis pigmentation, edema, pain, achiness, fatigue and a headache and a heavy feeling is also appropriately accounted for by the existing diagnostic criteria.   Accordingly, there is nothing in the record to suggest that the symptomatology associated with any of these disabilities is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.  
 
Entitlement to a rating in excess of 40 percent for right lower extremity varicose veins prior to February 25, 2011 is denied.  

Entitlement to a rating in excess of 40 percent for left lower extremity varicose veins prior to February 25, 2011 is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.  





____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


